Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim is directed to an annular shear band comprising an annular shear layer constructed from a rubber composition.  The annular shear band has a particular claimed structure and the rubber composition comprises between 50 and 100 phr of natural rubber and between 15 and 40 phr of silica filler that is limited to a first portion that is between 35 and 70% by weight of the total silica and has a target surface area of between 25 and 39 m2/g and a second portion that is between 30 and 65% by weight of the total silica and has a target surface area of between 125 and 145 m2/g.  None of the prior art of record teaches this claimed annular shear band.  The closest prior art of record, Cron et al. (US 2014/0326374), teaches the annular shear band comprising a shear layer made of an elastomeric material and teaches all of the claimed structural limitations.  However, Cron et al. provides no guidance whatsoever on the composition of the elastomeric material used to make the shear layer.  Schweitzer et al. (US 20110152434) teaches a rubber composition used in pneumatic tires comprising 100 parts by weight of an elastomer, from 10 to 80 phr of a silica with a surface area between 40 and 525 m2/g, and from 10 to 70 phr of a silica with a surface area between 15 and 25 m2/g.  However, Schweitzer et al. does not teach that this composition is useful to make the shear layer of an annular shear band or that this composition can be used to make components of a non-pneumatic tire.  No other prior art of record can be combined to render the claimed invention obvious.  Therefore, claim 1 and its dependent claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767